This is an action by appellees against appellants to set aside two deeds executed by James E. Service conveying certain real estate to appellants. The complaint alleges that Service at the time of the execution of each of these deeds was a person of unsound mind. From a decree in favor of appellees, appellants have appealed and contend that the evidence is not sufficient to sustain the decision of the court.
Witness after witness who had known Service for many years prior to his death, after detailing the facts concerning their observations and conversations with him, testified that he was a person of unsound mind. It is true that a large number of other witnesses after testifying as to their acquaintance and their dealings with him, gave it as their opinion that he was a person of sound mind. Nothing can be gained by entering into a review of the evidence. It is amply sufficient to sustain the decision of the court.
Judgment affirmed.